 
 
I 
111th CONGRESS
2d Session
H. R. 5082 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2010 
Mr. Luján (for himself, Ms. Giffords, Mr. Polis of Colorado, and Mr. Heinrich) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Utility Regulatory Policies Act of 1978 to establish uniform national standards for the interconnection of certain small power production facilities. 
 
 
1.Uniform national standards for interconnection of certain small power production facilities 
(a)FindingsSection 2 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601) is amended— 
(1)in paragraph (5), by striking and at the end; 
(2)in paragraph (6), by striking the period at the end and inserting , and; and 
(3)by adding at the end the following: 
 
(7)uniform national standards for the interconnection of certain small power production facilities.. 
(b)Standards for Interconnection 
(1)In generalSubtitle B of title I of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621 et seq.) is amended by adding at the end the following: 
 
118.Interconnection of certain small power production facilities 
(a)Standard for facilities that have a power production capacity of not more than 2 megawattsThe Commission shall establish a standard by which each electric utility shall make available, on request, interconnection service to any electric consumer that the electric utility serves with respect to any facility on the premises of the electric consumer that has a power production capacity of not more than 2 megawatts. 
(b)Enforcement 
(1)By the Commission 
(A)In generalExcept as provided in paragraph (2), the Commission may enforce the standard established under subsection (a) against any electric utility. 
(B)AdministrationThe requirements of the standard established under subsection (a) shall be treated as a rule enforceable under the Federal Power Act (16 U.S.C. 791a et seq.). 
(2)By a State regulatory authorityThe Commission may enter into an agreement with a State regulatory authority to discontinue the enforcement of this section in the State by the Commission if the Commission finds that the State or the State regulatory authority has adopted and is enforcing a standard for interconnection services that is consistent with or exceeds the standard established under subsection (a). 
(3)Resumption of Commission enforcementThe Commission may rescind an agreement under paragraph (2) and resume enforcement of the standard established under subsection (a) if, as determined by the Commission, the State or the State regulatory authority has failed to enforce a consistent State standard. 
(c)ConsiderationsIn establishing the standard under subsection (a), the Commission shall consider the standards developed by the Institute of Electrical and Electronics Engineers: IEEE Standard 1547 for Interconnecting Distributed Resources with Electric Power Systems, as they may be amended from time to time. The standard established under subsection (a) shall promote current best practices of interconnection for distributed generation, including practices stipulated in model codes from State best practices. The standard established under subsection (a) shall be just and reasonable, and not unduly discriminatory or preferential.   
(d)Model Standard for Facilities of up to 20 MegawattsThe Commission shall establish a model standard for the interconnection of small power production facilities that have a power production capacity of more than 2 megawatts, but not more than 20 megawatts, for the consideration of State regulatory authorities under section 111(d)(15).. 
(2)Conforming amendmentThe table of contents in section 1(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at the end of the items relating to subtitle B of title I the following: 
 
 
Sec. 118. Interconnection of certain small power production facilities.. 
 
